Citation Nr: 1754315	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition of the hands and feet. 

2.  Entitlement to service connection for synovial chromatosis and mild degenerative joint disease of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and from January 25, 1991 to March 24, 1991.  He also had additional reserve service.  The Veteran's decorations include a Purple Heart and a Combat Infantry Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.

These matters were previously before the Board in May 2015.  During the pendency of the May 2015 remand, a November 2015 rating decision granted service connection for PTSD.  As that decision constitutes a grant of the benefit sought that issue is no longer on appeal.

The claim for service connection for a right knee disability is REMANDED to     the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

Competent and probative evidence indicates the Veteran suffered from a skin     rash of the hands and feet during his first period of service and that the currently diagnosed dermatophytosis is a continuation of that condition.


CONCLUSIONS OF LAW

The criteria to establish service connection for dermatophytosis of the hands and feet have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331,   1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in         § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran has asserted that he suffered from a fungal infection and that due to the nature of his combat service, his skin was treated by field medics who did not keep records.   As the Veteran's Purple Heart and Combat Infantry Badge corroborate   his combat service, the Board will accept his lay statements as evidence that he experienced a skin rash of the hands and feet in service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017).  


As an initial matter, the Board notes that the Veteran has been diagnosed with dermatophytosis, as shown on the September 2015 VA skin examination. Thus,    the question becomes whether this condition was incurred in service.

The Veteran's STRs from his first period of active duty from September 1969 to September 1971 were negative for any complaints or treatment of a skin condition of the hands and feet.  Subsequent Army Reserves records note that the Veteran  was seen in August 1978 with a rash on the hands and feet of six months or longer duration, usually in the summer.  Subsequent records note treatment for fungus.  During the Veteran's second period of active duty from January 1991 to March 1991, a skin condition of the left hand and feet was noted on an "over 40" service examination in February 1991.  He was also treated for a fungal condition in    March 1991 and was noted to have had a long history of a fungal condition of      the hands and feet.  A January 1996 Army Reserves examination noted that a      skin examination was normal.  

In a March 2010 letter, a VA physician noted that the Veteran incurred a fungal infection to his hands and feet during active duty and continues to suffer with the fungal infection to this date despite multiple courses of antifungal agents.  The physician opined that the Veteran's "fungal rash is more likely than not the same    as was contracted on active duty in Vietnam."  

The Board acknowledges that the 2015 VA examiner opined that it was less likely than not that the Veteran's skin disability was related to service.  However, the examiner's rationale in support of the negative opinion relies exclusively on the absence of documented in-service treatment.  

Thus, there are medical opinions both in favor of and against the claim.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance. In this matter, the Board is of the opinion that this    point has been attained. Because a state of relative equipoise has been reached   

in this case, the benefit of the doubt rule will therefore be applied. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection for dermatophytosis of the hands and feet is warranted. 


ORDER

Service connection for dermatophytosis of the hands and feet is granted.


REMAND

There are outstanding VA treatment records.  An August 4, 2015 VA treatment record indicates that the Veteran had a follow up appointment scheduled in January 2016.  Additionally, in a December 2016 report of contact the Veteran stated that he had received treatment at the Alexandria VA Medical Center as recently as June 2016.   He requested that the RO obtain those records in association with his pending appeals.  To date, VA treatment records subsequent to August 6, 2015 have not been associated with the claims file.  Additionally, VA treatment records from February 9, 2015 and June 19, 2013 indicate that a non-VA care right knee MRI and an outside medical record had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  

The Veteran was last provided a VA knee examination in February 2011.  The examiner opined that the Veteran's right knee condition was less likely than not related to service because the Veteran's service treatment records did not document any significant right knee injury. Nevertheless, in so opining the examiner did not address the photographs of record, dated March 1970, showing the Veteran on crutches with his right knee bandaged.  Additionally, the examiner did not have the opportunity to comment on the Veteran's August 2014 testimony that he fell off a truck, "busted" his knee, and was treated with sutures, and placed on crutches for two weeks.  An addendum opinion is warranted to address this new evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from August 6,       2015 to present, as well as the VistA Imaging records referenced in the February 9, 2015 and June 19, 2013    VA treatment records, and associate them with the claims file.  If requested records are not available, the claims    file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated his knee disability, to include updated records from Lafayette   Bone and Joint Clinic.  After securing the necessary releases, request any relevant records identified that       are not duplicates of those already contained in the    claims file. If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (a 50 percent    or greater probability) that any right knee condition    arose during service or is otherwise related to his active service, to include the Veteran's report that he fell off     a truck and injured his knee while in Vietnam and was placed on crutches for two weeks.  Please explain why   or why not.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


